
	
		I
		112th CONGRESS
		1st Session
		H. R. 2204
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Terry (for
			 himself, Mr. Pearce,
			 Mr. Gardner,
			 Mr. Broun of Georgia,
			 Mr. Jones,
			 Mr. Rokita,
			 Mr. Kinzinger of Illinois,
			 Mr. Rooney,
			 Mr. Gerlach, and
			 Mrs. Blackburn) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To require Federal agencies to assess the impact of
		  Federal action on jobs and job opportunities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employment Impact Act of
			 2011.
		2.PurposeThe purposes of this Act are the
			 following:
			(1)To declare that the impact of Federal
			 regulations on jobs and job prospects in the United States is a significant and
			 relevant consideration to all Federal regulatory policy actions and henceforth
			 should be taken into account by Federal regulators when they decide to take
			 actions under their respective statutory authorities.
			(2)To express the
			 concern of Congress that Federal regulators consider the cumulative impact of
			 multiple proposed Federal regulations on jobs and jobs prospects in the United
			 States and that the cumulative impact of such regulations should be given all
			 due consideration and weighed in the balance with the other purposes sought to
			 be achieved by such regulatory measures.
			3.Duty to assess
			 the impact of Federal action on jobs and job opportunities
			(a)In
			 generalThe Congress
			 authorizes and directs, to the fullest extent possible, that all agencies of
			 the Federal Government shall—
				(1)utilize a systematic, interdisciplinary
			 approach which shall ensure the integrated use of the relevant fields of
			 research and learning in planning and decisionmaking which may have an impact
			 on jobs and job opportunities;
				(2)identify and develop methods and
			 procedures, in consultation with the Council on Economic Advisors, Office of
			 the President, which will ensure that presently unquantified impacts on jobs
			 and job opportunities may be given appropriate consideration in decisionmaking
			 along with environmental and other considerations; and
				(3)include in every recommendation or report
			 on proposals for legislation and other major Federal actions with potentially
			 significant effects on jobs and job opportunities, a jobs impact statement as
			 described in subsection (b).
				(b)Jobs impact
			 statement
				(1)ContentsA
			 jobs impact statement required under
			 subsection (a) shall include a detailed
			 statement by the responsible official on—
					(A)the impact of the
			 proposed action on jobs and job opportunities, including an assessment of the
			 jobs that would be lost, gained, or sent overseas as a result of the proposed
			 action;
					(B)any adverse effect
			 on jobs and job opportunities which could not be avoided should the proposal be
			 implemented;
					(C)alternatives and
			 modifications to the proposed action that could avoid negative impacts on jobs
			 and job opportunities; and
					(D)the relationship
			 between any local short-term impacts on jobs and job opportunities and the
			 maintenance and enhancements of long-term productivity and environmental
			 values.
					(2)Consultation
			 with relevant Federal agenciesPrior to preparing a jobs impact statement,
			 the responsible Federal official shall consult with and obtain the comments of
			 any Federal agency which has jurisdiction by law or special expertise with
			 respect to any jobs or job opportunities impacts involved. Copies of such
			 statement and the comments and views of the appropriate Federal, State, and
			 local agencies that are authorized to develop and enforce policies and programs
			 relevant to jobs and job opportunities, shall be made available to the Council
			 of Economic Advisors and to the public as provided by section 552 of title 5,
			 United States Code, and shall accompany the proposal through the existing
			 agency review process.
				(3)Cumulative
			 impact of proposed actionsIn
			 determining the impact of a proposed action on jobs and job opportunities, the
			 responsible Federal official shall take into account the cumulative impact on
			 jobs and job opportunities of concurrently pending proposals affecting a
			 particular industry or sector of the economy, and shall not make a finding of
			 no significant impact solely on the basis of examining the impacts of a single
			 proposal in isolation from other pending proposals.
				(4)Combining
			 environmental and job impact statementsA jobs impact statement required under this
			 Act may be combined with a detailed statement of environmental impacts required
			 to be prepared under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.), if both statements are required with respect to the same
			 proposed action.
				4.Conformity of
			 administrative proceduresAll
			 agencies of the Federal Government shall review their present statutory
			 authority, administrative regulations, and current policies and procedures for
			 the purpose of determining whether there are any deficiencies or
			 inconsistencies therein which prohibit full compliance with the purposes and
			 provisions of this Act, and shall propose to the President not later than one
			 year after enactment of this Act, such measures as may be necessary to bring
			 their authority and policies into conformity with the intent, purposes, and
			 procedures set forth in this Act.
		5.No
			 judicial review of jobs impact statementsImplementation of this Act, including a jobs
			 impact statement prepared in accordance with this Act, shall not be subject to
			 judicial review.
		
